  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 BRANDY BELL,                                        )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 SUPPORT.COM, INC., JOSHUA E.                        )
 SCHECHTER, LANCE ROSENZWEIG,                        )
 RICK BLOOM, BRIAN KELLEY,                           )
 BRADLEY L. RADOFF, GREENIDGE                        )
 GENERATION HOLDINGS INC., and GGH                   )
 MERGER SUB, INC.,                                   )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to herself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on March 22, 2021 (the

“Proposed Transaction”), pursuant to which Support.com, Inc. (“Support.com” or the “Company”)

will merge with Greenidge Generation Holdings Inc. (“Parent”) and GGH Merger Sub, Inc.

(“Merger Sub,” and together with Parent, “Greenidge”).

       2.      On March 19, 2021, Support.com’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Greenidge and Merger Sub. Pursuant to the terms of the Merger Agreement,

Support.com’s stockholders will receive shares of Parent Class A common for each share of

Support.com common stock they own.
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 2 of 11 PageID #: 2




       3.      On May 4, 2021, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Support.com common stock.

       9.      Defendant Support.com is a Delaware corporation and maintains its principal

executive offices at 1521 Concord Pike, Suite 301, Wilmington, Delaware 19803. Support.com’s

common stock is traded on the NASDAQ under the ticker symbol “SPRT.”




                                                  2
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 3 of 11 PageID #: 3




       10.    Defendant Joshua E. Schechter is Chairman of the Board of the Company.

       11.    Defendant Lance Rosenzweig is President, Chief Executive Officer, and a director

of the Company.

       12.    Defendant Rick Bloom is a director of the Company.

       13.    Defendant Brian Kelley is a director of the Company.

       14.    Defendant Bradley L. Radoff is a director of the Company.

       15.    The defendants identified in paragraphs 10 through 14 are collectively referred to

herein as the “Individual Defendants.”

       16.    Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       17.    Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       18.    Support.com is a leading provider of customer and technical support solutions

delivered by home-based employees.

       19.    On March 19, 2021, Support.com’s Board caused the Company to enter into the

Merger Agreement with Greenidge.

       20.    Pursuant to the terms of the Merger Agreement, Support.com’s stockholders will

receive shares of Parent common stock for each share of Support.com common stock they own.

       21.    According to the press release announcing the Proposed Transaction:

       Greenidge Generation Holdings Inc. (“Greenidge” or the “Company”), a holding
       company that includes Greenidge Generation LLC, a vertically integrated bitcoin
       mining and power generation facility in Upstate New York, today announced it
       expects to become a Nasdaq listed company through a merger with Support.com
       (NASDAQ: SPRT). The companies have signed a definitive agreement to merge in
       a stock-for-stock transaction, subject to Support.com shareholder approval and



                                               3
Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 4 of 11 PageID #: 4




   other customary closing conditions. Upon closing of the proposed transaction,
   Support.com will become a wholly-owned subsidiary of Greenidge, which is
   expected to be listed on Nasdaq. Greenidge’s environmentally-sound 106 MW
   natural gas plant currently powers 19 MW of mining capacity, which is expected
   to more than double to 41 MW by the end of Q2 2021 and reach 85 MW by the end
   of 2022. Greenidge is expected to be the only U.S. public company operating a
   vertically integrated power generation asset and bitcoin mining operation and plans
   to replicate its vertically integrated mining model at other power sites and expects
   to achieve at least 500 MW of mining capacity by 2025. Support.com remains a
   leader in customer and technical support solutions delivered by home-based
   employees. . . .

   Additional Transaction Details

   Upon completion of the merger, stockholders and optionholders of Support.com
   will collectively own approximately 8% of Greenidge’s outstanding Class A
   common stock. The Merger Agreement specifies that approximately 5% of
   Greenidge common stock will be paid to Support.com shareholders in
   consideration for the Support.com operating and other assets, and approximately
   3% will be paid in consideration for the estimated $33 million of cash expected to
   be on Support.com’s balance sheet at Closing using a formula set forth in the
   merger agreement. Based on Support.com’s closing share price on March 19, 2020,
   Support.com stockholders would receive approximately 0.124 shares of Class A
   common stock of Greenidge for each share of Support.com.

   Greenidge’s Class A common stock will have the right to one vote per share in any
   matters on which Greenidge shareholders are entitled to vote generally. Existing
   Greenidge shareholders will continue to own Class B common stock with ten votes
   per share in any matters on which Greenidge shareholders are entitled to vote
   generally. Shares of Class B common stock will automatically convert to Class A
   common stock as a result of certain events including, but not limited to, any sale of
   such shares of Class B common stock or upon the fifth anniversary of registration
   of the Class A common stock.

   Greenidge will benefit from the additional cash on the balance sheet of Support.com
   at the Closing which is currently expected to be at least $33 million. The merger is
   conditioned upon Support.com having at least $28 million in cash on its balance
   sheet at closing. The Pro forma combined company is currently expected to have
   combined net cash of at least $70 million.

   As a condition to Greenidge’s entry into the merger agreement, 210 Capital, LLC
   acquired approximately 3.9 million shares of Support.com in a private placement.
   In addition, in connection with the merger agreement, 210 Capital LLC and certain
   other Support.com shareholders, who together with 210 Capital LLC hold
   approximately 30% of the outstanding voting stock of Support.com, entered into an
   agreement with Greenidge to vote such stock in favor of the merger. Following the



                                            4
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 5 of 11 PageID #: 5




       private placement, Support.com has approximately 23.6 million shares outstanding.

       The parties expect that the merger will be completed in Q3 2021.

       Management and Board of Directors

       Upon completion of the merger, Greenidge’s CEO Jeff Kirt will lead the combined
       company as CEO. Support.com’s CEO, Lance Rosenzweig, will remain in his
       position as CEO of the existing Support.com business, which will continue to
       operate in the ordinary course as a wholly-owned subsidiary of Greenidge. Dale
       Irwin, CEO of Greenidge Generation LLC, will continue to run the Company’s
       power plant and mining operations in Upstate New York. There will be no changes
       to Greenidge’s Board of Directors resulting from the transaction.

       Greenidge is majority owned by private investment funds managed by Atlas FRM
       LLC d/b/a Atlas Holdings LLC (“Atlas”), a private equity firm with more than $3
       billion of assets under management and prior experience with sponsored vehicles
       owning interests in and operating more than 1,000 MW of power generation assets
       in the US. Atlas is a proven business builder in all types of industrial settings. Atlas’
       leadership is a critical component of the Company’s growth story.

       Advisors

       Winston & Strawn LLP is serving as legal advisor for Greenidge while B. Riley
       Securities, Inc. is serving as exclusive financial advisor to the Company. Pillsbury
       Winthrop Shaw Pittman LLP is serving as legal advisor for Support.com, and BTIG
       is serving as its financial advisor.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       22.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       23.     As set forth below, the Registration Statement omits material information.

       24.     First, the Registration Statement omits material information regarding the

Company’s and Greenidge’s financial projections.

       25.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate EBITDA; and (ii) a reconciliation of all non-

GAAP to GAAP metrics.




                                                  5
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 6 of 11 PageID #: 6




        26.    With respect to Greenidge’s financial projections, the Registration Statement fails

to disclose: (i) all line items used to calculate EBITDA; and (ii) a reconciliation of all non-GAAP

to GAAP metrics.

        27.    The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        28.    Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, BTIG, LLC (“BTIG”).

        29.    With respect to BTIG’s Discounted Cash Flow Analysis for Support.com, the

Registration Statement fails to disclose: (i) the terminal values of Support.com; (ii) BTIG’s basis

for using a range of terminal multiples of 3.0x to 7.0x; and (iii) the individual inputs and

assumptions underlying the discount rates ranging from 9.1% to 17.1%.

        30.    With respect to BTIG’s Discounted Cash Flow Analysis for Greenidge, the

Registration Statement fails to disclose: (i) the terminal values of Greenidge; (ii) BTIG’s basis for

using a range of terminal multiples of 15.0x to 25.0x; and (iii) the individual inputs and

assumptions underlying the discount rates ranging from 7.8% to 15.8%.

        31.    When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        32.    Third, the Registration Statement fails to disclose material information regarding

BTIG.




                                                 6
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 7 of 11 PageID #: 7




       33.     The Registration Statement fails to disclose whether BTIG has provided past

services for Support.com, Greenidge, or their affiliates, and if so, the timing and nature of the

services and the amount of compensation received by BTIG for providing the services.

       34.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       35.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       36.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and Support.com

       37.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       38.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Support.com is liable

as the issuer of these statements.

       39.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.




                                                  7
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 8 of 11 PageID #: 8




       40.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       41.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       42.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       43.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       44.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and Greenidge

       45.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       46.     The Individual Defendants and Greenidge acted as controlling persons of

Support.com within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of

their positions as officers and/or Board members of Support.com and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false statements

contained in the Registration Statement, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that plaintiff contends are false and



                                                  8
  Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 9 of 11 PageID #: 9




misleading.

       47.     Each of the Individual Defendants and Greenidge was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       49.     Greenidge also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       50.     By virtue of the foregoing, the Individual Defendants and Greenidge violated

Section 20(a) of the 1934 Act.

       51.     As set forth above, the Individual Defendants and Greenidge had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.




                                                  9
 Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 10 of 11 PageID #: 10




                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  10
Case 1:21-cv-00672-RGA Document 1 Filed 05/07/21 Page 11 of 11 PageID #: 11




Dated: May 7, 2021                    RIGRODSKY LAW, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Gina M. Serra (#5387)
                                     Herbert W. Mondros (#3308)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Facsimile: (302) 654-7530
                                     Email: sdr@rl-legal.com
                                     Email: gms@rl-legal.com
                                     Email: hwm@rl-legal.com

                                      Attorneys for Plaintiff




                                    11
